Citation Nr: 0031506	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  96-05 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to a higher initial disability rating for 
service-connected chronic obstructive pulmonary disease 
(COPD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1973 
and from March 1989 to March 1995. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which, in pertinent part, established 
service connection for COPD and assigned a 10 percent 
disability rating therefore.  This matter was previously 
before the Board in April 1999, at which time it was remanded 
to the RO for additional development.  The additional 
development having been completed, the matter is again before 
the Board for appellate review.


FINDING OF FACT

The veteran's COPD is shown to be mild and productive of mild 
dyspnea; however, his symptoms are not shown to be productive 
of moderate dyspnea or other indices of moderate COPD or 
emphysema, nor do his pulmonary function tests reveal the 
following: a FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
10 percent for COPD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.96, 4.97, 
Diagnostic Code 6603 (1996); 38 C.F.R. §§ 4.1-4.14, 4.96, 
4.97, Diagnostic Code 6604 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is appealing the original assignment of a 
disability rating following an award of service connection 
for COPD.  As such, the severity of the disability at issue 
is to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Since this is an appeal of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found - a practice know as "staged ratings".  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).

After noting that the claims file includes the veteran's 
service medical records (SMRs), VA examination reports, 
treatment records, and radiology reports, as well as the 
veteran's written statements and March 1996 RO hearing 
transcript, the Board finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
increased rating claims and that no further action is 
necessary to meet the duty to assist the veteran under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  

Pursuant to a May 1995 rating decision, the veteran was 
initially granted service connection for COPD and assigned a 
10 percent disability rating effective March 16, 1995.  This 
10 percent disability rating has remained in effect ever 
since.

The veteran's SMRs reveal that the veteran was determined to 
be unfit for duty by Physical Evaluation Board, at least in 
part, for COPD that was rated 10 percent disabling under the 
VA regulation then in effect, 38 C.F.R. § 4.97, Diagnostic 
Code 6603 (1996).  

The post-service medical records begin with an April 1996 VA 
general medical examination report, which recounts the 
veteran's history of having COPD with elements of asthma and 
emphysema; the diagnosis was COPD.  A contemporaneous VA 
radiology report revealed no conclusive evidence of active 
infiltrates.  An April 1996 VA pulmonary function test report 
(PFT) included pre-bronchodilator readings only, which 
revealed an FEV-1 of 82 percent predicted and an FEV-1/FVC of 
74 percent.  The diagnosis was minimal obstructive airways 
disease and minimal neuromuscular disease.  A May 1996 VA 
non-tuberculosis and injuries examination report incorporated 
the April 1996 PFT; the diagnosis was COPD with elements of 
exertional asthma. 

A December 1996 VA consultation report recites the veteran's 
complaints of dyspnea on exertion and includes a review of 
the veteran's medical records.  Objectively, there were some 
expiratory rhonchi, worse in the right upper lung field.  The 
assessment was as follows: history of unexplained dyspnea, 
differential diagnoses include deconditioning, exercise-
induced bronchospasm, and rule out pulmonary hypertension and 
recurrent pulmonary emboli.  More tests and studies were 
recommended in regard to his complaints of dyspnea. 

A January 1997 VA PFT included only pre-bronchodilator 
readings, but did include readings taken after exercise.  
Prior to exercise FEV-1 was 75 percent predicted, FEV-1/FVC 
was 69 percent, and DLCO was 89 percent.  The diagnosis was 
mild obstructive airways disease, and post-exercise readings 
ruled out exercise induced bronchospasm.  VA clinical records 
for the period January 1997 to November 1998 shows that the 
veteran has received continued treatment and prescriptions 
for his COPD.

A January 2000 respiratory examination report includes a 
review of the relevant medical records.  The veteran 
continued to complain of difficulty breathing, especially 
upon any kind of exertion.  Objectively, the lungs were clear 
throughout both lung fields.  The examiner interpreted the 
PFT performed in conjunction with the examination.  FEV-1 was 
66 percent predicted on pre-bronchodilation, but increased to 
81 percent predicted upon post-dilation.  FEV-1/FVC was 
essentially unchanged with post-dilation, which was measured 
as 76 percent.  DLCO was 114 percent predicted.  The 
diagnosis was mild chronic obstructive pulmonary disease with 
an exertional bronchospastic component as well as a response 
to inhaled bronchodilators.  

The Board has also considered the veteran's numerous written 
statements and March 1996 RO hearing transcript, in which the 
veteran claims that his service-connected COPD has 
progressively worsened and is of such severity as to warrant 
a disability rating in excess of the current 10 percent 
rating.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In addition, the 
evaluation of the same disability under various diagnoses, 
and the evaluation of the same manifestations under different 
diagnoses, are to be avoided.  C.F.R. § 4.14. 

Effective October 7, 1996, the rating criteria for evaluating 
respiratory disorders substantially changed.  Federal 
Register, Volume 61, No. 173, September 5, 1996, page 46720- 
46731.  Prior to October 7, 1996, the veteran's disability 
was rated under 38 C.F.R. § 4.97, Diagnostic Code 6603.  
Subsequent to October 7, 1996, the veteran's disability is 
rated under 38 C.F.R. § 4.97, Diagnostic Code 6604 (1999).  
As held in Karnas v. Derwinski, 1 Vet. App. 308 (1991), where 
the law and regulations changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the 
claimant will apply.  As this case has been pending since 
1995, the veteran's claim for the assignment of a higher 
disability rating for COPD will be considered under the 
criteria in effect prior to and after October 7, 1996.  The 
new criteria are only applicable for subsequent to, October 
7, 1996, while the old criteria may be applied both prior to, 
and after, October 7, 1996.

At this point the Board notes that the applicable text of 
38 C.F.R. § 4.96(a) stating that ratings under Diagnostic 
Codes 6600 and 6817 may not be combined has not been 
substantially changed, and that this principle remains in 
effect.  

Under the old criteria, the veteran's COPD was rated, by 
analogy pursuant to 38 C.F.R. § 4.20, to 38 C.F.R. § 4.97, 
Diagnostic Code 6603, which provided the diagnostic criteria 
for rating pulmonary emphysema.  Under this regulation, a 30 
percent disability rating was assigned for moderate symptoms, 
characterized by moderate dyspnea occurring after climbing 
more than one flight of steps or walking more than one block 
on a level surface with pulmonary function tests consistent 
with findings of moderate emphysema.  A 10 percent disability 
rating was assignable for mild symptoms, characterized by 
evidence of ventilary impairment on pulmonary function test 
and/or definite dyspnea on prolonged exertion.  

Under the new criteria, which created Diagnostic Code 6604 
for the rating of COPD, a 30 percent disability rating is for 
application when there is a FEV-1 of 56- to 70-percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent predicted.  A 10 percent disability rating 
is for application when there is an FEV-1 of 71- to 80-
percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80-percent predicted.  These readings are 
established by specific test level results upon 
administration of pulmonary function tests after 
bronchodilatation.  (See Federal Register, Volume 61, No. 
173, September 5, 1996, page 46720-46731) (Comments to Final 
Rule).  Thus, in rating COPD, the measurements taken upon 
post-bronchodilatation are controlling. 

Upon review of the evidence of record and the applicable laws 
and regulations, a disability rating in excess of 10 percent 
under either the old or new criteria is not warranted.  Since 
being discharged from service, the veteran has consistently 
been shown by the medical evidence to suffer from mild COPD.  
Although the veteran has complained of significant symptoms 
involving shortness of breath, the medical evidence does not 
show that the veteran has suffered from moderate dyspnea, nor 
have pulmonary function tests been consistent with mild 
emphysema, as is required under the old criteria.  Moreover, 
with the regard to the specifics of the revised criteria 
under Diagnostic Code 6604, as the veteran is not shown, upon 
post-bronchodilatation, to fall below and FEV-1 under 70 
percent predicted, an FEV-1/FVC under 70 percent, or a 
DLCO(SB) under 65 percent, a disability rating in excess of 
10 is not warranted.  Parenthetically, the Board notes that 
under the revised criteria, Diagnostic Code 6603, which 
provides the guidelines for rating pulmonary emphysema, 
carries the identical diagnostic criteria as described for 
Diagnostic Code 6604, and therefore does not provide an 
alternate avenue for awarding the veteran a higher rating.  

The Board has also considered alternate Diagnostic Codes, 
under both the old and new criteria, that may be applicable 
to the veteran's disability and could afford the veteran an 
rating in excess of 10 percent.  The Board first notes that 
Diagnostic Codes 6600 and 6601 are not applicable in this 
case, as the veteran is not shown to have chronic bronchitis 
or bronchiectasis.  With regard to Diagnostic Code 6602, 
although the medical evidence shows that the veteran does 
suffer from instances of exertional asthma related to his 
COPD, the veteran is not shown to require daily inhalational 
or oral bronchodilator therapy, or inhalational anti-
inflammatory medication, nor is his asthma demonstrated to be 
moderate in nature.  Thus, a disability rating in excess of 
10 percent under Diagnostic Code 6602 is precluded

In sum, the preponderance of the evidence is against the 
veteran's claim for a disability rating in excess of 10 
percent for service-connected COPD.  In reaching this 
decision, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of the positive evidence and the negative evidence 
to permit a favorable resolution of the appeal.  The veteran 
may always advance a new increased rating claim should the 
severity of his disability increase in the future.  

At this point, the Board notes that it has carefully examined 
the entire record and finds that the assigned 10 percent 
disability rating for the veteran's COPD by the RO accurately 
reflects the relative severity of his disability at any given 
time, consistent with the requirements of Fenderson.

Finally, the Board finds, as did the RO, that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board has considered the 
history of the veteran's disability, the current clinical 
manifestations, and the effect this disability may have on 
the earning capacity of the veteran under 38 C.F.R. §§ 4.1, 
4.2, and finds that there has been no showing by the veteran 
that his service-connected disability has resulted in marked 
interference with his employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for service-
connected COPD is denied.



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 7 -


- 1 -


